United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0121
Issued: April 21, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 27, 2016 appellant, through counsel, filed a timely appeal from a
September 12, 2016 decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a right wrist condition
causally related to the accepted August 10, 2015 employment incident.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 12, 2015 appellant, then a 54-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on August 10, 2015, he injured his right wrist as a result of
climbing onto a flatbed tow truck in order to retrieve mail from a broken-down mail delivery
vehicle. He noted that he did not slip or fall. A supervisor noted that no medical reports had
been received to support the claim and denied knowledge of the facts surrounding appellant’s
claimed injury.
By letter dated September 1, 2015, OWCP advised appellant that the evidence of record
was insufficient to support his claim. It noted that he had not submitted any medical evidence in
support of his claim. OWCP afforded appellant 30 days to submit additional evidence.
In support of his claim, appellant submitted a “return to work” note, signed by a nurse
practitioner. He also submitted several reports of physical limitations from Dr. Curtis Crimmins,
a Board-certified hand surgeon, however, these reports did not contain diagnoses.
By decision dated October 5, 2015, OWCP denied appellant’s claim for compensation. It
found that the incident occurred as alleged, but he failed to submit medical evidence containing a
medical diagnosis from a qualified physician in connection with the events of August 10, 2015.
On October 13, 2015 OWCP received a number of reports from Dr. Crimmins.
In a report dated August 12, 2015, Dr. Crimmins stated an impression of acute onset right
wrist pain with heavy load and extension. He gave appellant a splint and recommended blood
work to determine whether there was an inflammatory component to his condition.
On August 20, 2015 Dr. Crimmins reported that appellant’s blood test was normal. He
noted that he recommended appellant undergo a magnetic resonance imaging (MRI) scan.
Dr. Crimmins thereafter related that it appeared appellant had a combination of both underlying
scaphotrapezotrapezoidal (STT) joint arthrosis and flexor carpi radialis (FCR) tendinitis.
In a report dated August 27, 2015, Dr. Crimmins reviewed a right wrist MRI scan of
appellant and noted that it revealed severe arthrosis of the STT joint with edema in the scaphoid
trapezium and trapezoid bones. He also explained that he recommended that appellant proceed
with STT joint arthrodesis.
On September 24, 2015 Dr. Crimmins noted that appellant had returned for a follow up
for his wrist fusion, noting that a cast had been fabricated for strict immobilization.
In a statement dated October 25, 2015, appellant requested an oral hearing before an
OWCP hearing representative. He noted that, at the time of his injury, a diagnosis was not
readily available due to immense swelling and that the diagnosis had only been made after his
MRI scan.
The hearing was held on June 29, 2016. At the hearing, the hearing representative stated
that Dr. Crimmins’ reports did not contain a sufficient explanation of causation or aggravation of
appellant’s condition. Appellant noted that the surgery on his wrist had worsened his condition
2

because two of the three inserted screws were loose. The hearing representative kept the record
open for 30 days for the submission of additional evidence.
On July 7, 2016 Dr. Crimmins noted that “[Appellant] and I had a lengthy discussion
regarding the onset of his wrist pain. He was climbing up onto a flatbed tow truck when he
hyperextended his wrist and had an onset of pain and swelling. It did not resolve over time.
[Appellant] eventually underwent arthrodesis of his STT joint. [He] does remark that he was
completely asymptomatic prior to climbing up onto the flatbed truck. It does appear that
[appellant’s] reported work injury significantly aggravated arthrosis of his STT joint. This
opinion is given to a reasonable degree of medical probability.”
By decision dated September 12, 2016, the hearing representative denied appellant’s
claim finding that Dr. Crimmins’ medical opinion on causation was not sufficiently rationalized.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was timely filed within the
applicable time limitation period of FECA, that an injury4 was sustained in the performance of
duty as alleged, and that any disability or medical condition for which compensation is claimed
is causally related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he actually experienced the employment incident at the time,
place, and in the manner alleged. Second, the employee must submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury. An employee may establish that the employment incident occurred as alleged,
but fail to show that his condition relates to the employment incident.6
The claimant has the burden of proof to establish by the weight of reliable, probative, and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.7 Causal relationship is a
3

Supra note 2.

4

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events of incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

T.H., 59 ECAB 388, 393 (2008); see Steven S. Saleh, 55 ECAB 169, 171-72 (2003); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
6

See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J. Carlone 41 ECAB 354, 356-57 (1989).

7

Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 n.37 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

3

medical issue and the medical evidence generally required to establish causal relationship is
rationalized medical opinion evidence.8 Rationalized medical opinion evidence is medical
evidence which includes a physician’s rationalized opinion on whether there is a causal
relationship between the employee’s diagnosed condition and compensable employment factors.9
The opinion of the physician must be based on a complete factual and medical background of the
employee, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the employee.10
ANALYSIS
Appellant alleged that on August 10, 2015, he sustained a wrist injury as a result of
climbing onto a tow truck, to retrieve mail from a broken-down postal vehicle. OWCP accepted
that the incident occurred as alleged.
The Board finds that appellant has not submitted medical evidence sufficient to establish
that the August 10, 2015 incident caused or aggravated his diagnosed severe arthrosis of the STT
joint with edema in the scaphoid trapezium and trapezoid bones and FCR tendinitis.
On July 7, 2016 Dr. Crimmins noted that appellant was climbing up onto a flatbed tow
truck when he hyperextended his wrist and had an onset of pain and swelling, noting that it did
not resolve over time and appellant eventually underwent arthrodesis of his STT joint. He
explained, “[Appellant] does remark that he was completely asymptomatic prior to climbing up
onto the flatbed truck. It does appear that his reported work injury significantly aggravated
arthrosis of his STT joint. This opinion is given to a reasonable degree of medical probability.”
The Board has held that a medical opinion on the issue of causation or aggravation of a
condition that is based solely on the observation that a claimant was asymptomatic before the
injury is insufficient, by itself, to establish a causal relationship between the injury and the workrelated event.11 Dr. Crimmins’ opinion lacks a physiologic explanation of how the August 10,
2015 incident caused or aggravated appellant’s claimed conditions. As he did not provide a
reasoned explanation of how the specific employment incident of August 10, 2015 caused or
aggravated appellant’s right wrist condition, his opinion is of limited probative value.12
An award of compensation may not be based on appellant’s belief of causal relationship.
Neither the mere fact that a disease or condition manifests itself during a period of employment

8

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149, 155-56 (2006); D’Wayne Avila, 57
ECAB 642, 649 (2006).
9

J.J., Docket No. 09-0027 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379, 384 (2006).

10

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

11

See Cleopatra McDougal-Saddler, 47 ECAB 480 (1996).

12

See S.M., Docket No. 16-0593 (issued February 24, 2017).

4

nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish a causal relationship.13
Appellant did not submit a clear and well-rationalized opinion from a physician causally
relating his right wrist condition to the incident of August 10, 2015. As such, the Board finds
that he failed to submit evidence sufficient to establish that his right wrist condition was causally
related to the accepted August 10, 2015 employment incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his right
wrist condition was causally related to the accepted August 10, 2015 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 12, 2016 is affirmed.
Issued: April 21, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

13

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

5

